 GIMROCK CONSTRUCTION, INC. 401Gimrock Construction, Inc. and International Union of Operating Engineers, Local Union 487, AFLŒCIO. Case 12ŒCAŒ17385 August 27, 1998 DECISION AND ORDER By CHAIRMAN GOULD AND MEMBERS FOX                      AND HURTGEN On May 31, 1996, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Gen-eral Counsel, the Union, and the Respondent filed excep-tions and supporting briefs.  The General Counsel and the Union filed answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order, as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Gimrock Construction, Incorporated, Hialeah Gardens, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.                                                            1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In his decision the judge erroneously states that:  (1) the Union pre-sented the Respondent with one contract proposal at the first bargaining session after the Union™s certification, whereas the record indicates that the Union presented the Respondent with two contract proposals; (2) the strike commenced on May 30, 1995, whereas the record indicates that it commenced on May 31, 1995; and (3) the series of three-way conversations initiated by Company Vice President Lloyd Hunt to break the impasse and end the strike occurred on June 1, 1995, whereas the record indicates they occurred on June 2, 1995.  These apparently inadvertent errors do not affect our decision.  We have modified the Order to provide that the notice be posted at the Respondent™s Hialeah Gardens, Florida facility. In its exceptions, the Union objects to the judge™s characterization of the dispute between the Union and the Employer as being about whether certain work would be performed by the Union™s members or by ﬁnon-bargaining unitﬂ or ﬁnon-unionﬂ employees.  The Union notes that it was certified in 1995 following a Board-conducted election as the bargaining representative of ﬁall equipment operators, oiler/drivers and equipment mechanics employed by Respondent in Dade and Mon-roe countiesﬂ and that this certification encompasses all employees of the Employer performing work in those classifications, not just em-ployees performing such work who may be members of the Union.  Contrary to various statements by the judge to the effect that the Union was seeking to have all oiler and mechanics™ work assigned to its mem-bers, the Union states that its bargaining position was simply that any employee (union or nonunion) performing oiler or mechanic™s work should be covered by the contract and paid contractual wages and bene-fits, in accordance with the bargaining unit certification.  We find merit to these exceptions.  Thus, in adopting the judge™s conclusions with respect to the unfair labor practices alleged, we do not rely on these statements by the judge. 1.  Substitute the following for paragraph 2(d). ﬁWithin 14 days after service by the Region, post at its facility in Hialeah Gardens, Florida, copies of the at-tached notice marked ﬁAppendix.ﬂ8 Copies of the notice, on forms provided by the Regional Director for Region 12, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and formeremployees em-ployed by the Respondent at any time since September 7, 1995.ﬂ   Maria C. Perez, Esq., for the General Counsel. Donald T. Ryce, Esq., for the Respondent. Kathleen M. Phillips, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge. This case was tried in Miami, Florida, on March 20 and 21, 1996.  The charge in this proceeding was filed by the Union on September 7, 1995, and the complaint was issued by the Regional Director on January 18, 1996.  In substance, the complaint alleges as follows:  That on March 3, 1995, pursuant to a Stipulated Election Agreement, the Union won an election conducted by the Re-gional Director and was certified as the bargaining representa-tive on March 20, 1995, in a unit consisting of   All equipment operators, oiler/drivers and equipment mechan-ics employed by Respondent in Dade and Monroe counties in Florida, excluding all office clerical employees, professional employees, guards and supervisors as defined in the Act.   2.  That on or about June 2, 1995, the Union and the em-ployer reached a complete agreement.  3.  That since June 2, 1995, the Respondent has refused to sign the above contract and has demanded and insisted, as a condition of executing the proffered contract, that the Union agree to limit their collective-bargaining relationship to a  ﬁpro-ject agreementﬂ covering only those unit employees working at the Port of Miami. 4.  That a strike which ensued at the Respondent on May 31, 1995, was converted to an unfair labor practice strike on June 2, 1995, because of the Respondent™s conduct described above.  5.  That on June 6, 1995, the Union by its business agent, James Allbritton, made an oral request to return to work on behalf of:   326 NLRB No. 33  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402 Ronnie Chinners  Al Duey 
Joseph MacNeill  Joseph Robinson 
Barney Sims  James Wilkerson 
James Wolf 
 6.  That since June 6, the Re
spondent has failed and refused 
to reinstate the aforementioned employees.
1  The Respondent 
denies that an agreement was ever reached.  The Respondent 
also denies that it insisted, as a condition of agreement, or that 
it insisted to the point of impasse, that the only agreement it 
would sign was a ﬁprojectﬂ agreement limited to the Port of 
Miami.   
As to the strike, the Respondent a
sserts that at best, the strike 
was an economic strike.  It also contends that inasmuch the 

strike was motivated by an object of having the employer reas-
sign certain work from nonbargaining unit employees to em-
ployees within the unit, the strike was a jurisdictional strike 
outlawed by Section 8(b)(4)(D) of the Act, and therefore con-
stituted unprotected activity.  
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following FINDINGS OF FACT
 I. JURISDICTION
 The parties agree and I find that the Company is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 

and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The Company is a heavy civil contractor that specializes in 
harbor and marine construction in South Florida and the Carib-

bean.  Among other things, it is engaged in foundation work for 
bridges and seawalls and also do
es construction work in rela-
tion to harbor dredging.  In the course of its business, the com-
pany has a category of workers that it calls construction 
specialists.  Because some of its work often involves the use of 
cranes and other types of heavy equipment such as backhoes, 
front-end loaders and pile drivers, the Company has also em-
ployed operating engineers who it has obtained through the 
Union™s hiring hall.   
From about 1987 to 1995, the Company and the Union en-
tered into a series of contract
s covering ﬁoperating engineers.ﬂ  
These contracts which were made pursuant to Section 8(f) of 

the Act (prehire agreements), were limited to specific projects 
that the Company was engaged in at the time that the agree-
ments were executed.  Neverthele
ss, it appears that if operating 
engineers were moved to another 
project during the term of the 

contract, they were paid in accordance with the executed 
                                                          
                                                           
1 The Charging Party in its brief, argued that the Respondent com-
mitted an additional violation when on 
or about June 5, it told employ-
ees that if the Union signed a project agreement, the Company would 
pay its workers $1 over scale.  The Ch
arging  Party contends that this 
constituted an attempt to deal directly with employees and  therefore a 
violation of Sec.  8(a)(5) of the Act. 
 However, as this is not alleged in 
the complaint and as this was not, in my opinion, fully litigated, I shall 
not conclude that these statements
, assuming that they were made, 
constituted an unfair
 labor practice. 
agreements and appropr
iate contributions were made to pension 
and welfare funds.   
Operating engineers are a group of people who operate 
heavy construction equipment such as cranes, bulldozers, back-
hoes, front-end loaders, etc.  Th
e people represented by various 
locals of the  Operating Engine
ers Union, have differing skills 
and have a wide range of competency in operating construction 
machinery.  At one end would be those employees who by dint 
of experience and training can operate all or most of the equip-
ment that is used in constructio
n, including cranes.  At the other 
extreme is a group of people who are called ﬁoiler/driversﬂ who 

essentially are unskilled people who do general work associated 
with the machines operated by and maintained by operating 
engineers.2  The basic problem in this case revolves around the definition 
of ﬁoilerﬂ work and to a lesser extent to work done by mechan-
ics.  Apart from the operating engineers that the Company has 
employed and obtained from the Union™s hiring hall, the re-
mainder of its work force has never been represented by a labor 
organization. The work of operating cranes has always been 
done exclusively by operating e
ngineers.  Also the work of 
operating machinery, such as backhoes and front-end loaders, 

has preferentially been assigned to operating engineers.  There 
has usually been one or at most two mechanics who are mem-
bers of the Operating Engineers Union who work with operat-
ing engineer type of equipment.  The Company has also em-
ployed a couple of other nonunion mechanics who, although 
generally assigned to other equi
pment, can and have been as-
signed to perform work on equi
pment used by operating engi-
neers.   
Although there is evidence that on a few occasions the Com-
pany has used the Union™s hiring hall to hire an ﬁoilerﬂ the 
evidence does not show for how long such individuals have 
worked and whether they have worked exclusively in that clas-
sification.  By and large, the Company has not employed any 
persons in the exclusive category of oiler and the type of work 
generally done by this category 
has been done either by an 
operating engineer who is not busy or by one of the Company™s 
other nonunion employees.   
Gary Waters became the Busine
ss Manager of the Union in 
September 1994.  He testified that at some point in 1994, an 
audit had been made of Gimroc
k, and he became aware that 
although the Company made all payments on behalf of union 
members, the contract that they were working under was lim-
ited to a specific project that had been completed. Technically, 
the payments were not being made pursuant to the terms of any 
extant collective-bargaining agreement.
3  Waters testified that 
he asked Company Representative Lloyd Hunt to sign an 

agreement and that he sent the standard area contract to Gim-
rock.  He states that he finally caught up with Hunt in January 
1995 and was told that he woul
d only sign a project agreement 
in accordance with the past practice that he had with Water™s 

predecessor. 
 2 The distinctions are reflected in 
the contracts.  Thus for example, 
looking at G.C. Exh. 6(d), the highest pay rate is for crane operators 
and the lowest is for oiler/drivers.  
(Apprentices are paid at a lower rate 
than journeymen.)  
3 As Sec. 302 of the Act prohibits such payments in the absence of a 
collective-bargaining agreement, 
both the Company and the Union 
could conceivably have been liable.  
 GIMROCK CONSTRUCTION, INC. 403As the Company did not respond to the Union™s request, the 
Union filed a petition for an election on January 26, 1995, in 
Case 12ŒRCŒ7816.  On February 13, 1995, the Regional Direc-
tor approved a stipulation Agreement signed by the parties on 
February 9.  An election pursuant to that agreement was con-
ducted by the Board on March 3, 1995.  The bargaining unit set 
out in the Stipulation tracked the bargaining unit described in 
the Union™s standard contract and the Company compiled an 
Excelsior
 list of eligible voters cons
isting of 11 individuals who 
worked a sufficient number of days or a sufficient number of 
months to be eligible under the formulas for construction work 
set forth in Steiny & Co
., 308 NLRB 1323 (1992), and Daniel Construction 133 NLRB 264 (1962), as modified 167 NLRB 
1978 (1967).  Neither side had observers at this uncontested 
election and apart from 2 people who were challenged because 
their names were not on the list, the Union won the election.  
This was not surprising as all 
the voters were already union 
members.  
On March 20, 1995, the Union was certified in a unit consist-
ing of:   All equipment operators, oiler/drivers and equipment mechan-
ics employed by Respondent in Dade and Monroe counties in 
Florida, 
excluding
 all office clerical employees, professional 
employees, guards and supervisors as defined in the Act.  
 Although the certification included the category of 
ﬁoiler/driver,ﬂ the facts show that
 as of the date of the Stipula-
tion Agreement and the date of the election, there was no per-
son who fell within this category 
in the sense that there were no 
employees who were exclusively 
assigned to do this work.  As noted above, work traditionally done by oilers was done at this 
company either by an operating engineer who was not busy or 
by one of the Company™s nonunion employees. Thus, the seeds 
of the ensuing dispute, were unanticipated at the time that the 
parties agreed to conduc
t the election.    
B.  The Alleged Unfa
ir Labor Practices Waters testified that on the day before the election, the Com-
pany™s attorney, Donald Ryce, came to his office and said that 
the Company would sign a proj
ect agreement and pay the op-
erators  $1 per hour over scale.  
Waters states that Ryce said 
that it would be very hard to reach an agreement after the elec-
tion and after the Union was certified.  According to Waters, he 
asked why and Ryce did not explain.  
The initial bargaining session following the Certification was 
held in mid-March 1995.  Ry
ce was designated by the Com-
pany to represent it and no one else from the Company partici-
pated in the negotiations.  James Allbritton, Gary Waters, and 
the Union™s attorney, Joseph Kaplan, represented the Union.  
At this meeting, the Union presented its standard contract.  
Ryce said he would look it over and come up with a counter-
proposal.  On April 4, 1995, Ryce forwarded his counterproposal which 
included a contract draft containing a recognition clause as set 
forth in the Board™s certification.  In this letter. Ryce objected 
to certain provisions in the Union™s standard contract and pro-
posed certain new provisions.  The most significant of his pro-
posed modifications involved (a
) eliminating article 1, section 4 
of the standard contract and (b
) the proposed addition of article 
IV, section 10.  I note that Ryce™s letter 
did not object to either 
the duration of the standard contract or to the wage rates con-
tained therein.  Indeed, from the testimony of both Ryce and 
Waters, I think that both parties understood that the term of the 
contract and the wage rate
s were not an issue.   
Article I, section 4 of the standard agreement reads:  
 Section 4.  Personnel manning levels for equipment and/or 
job assignments shall be dictated by need.  The Union and 
Employer shall address all issu
es pertaining to personnel 
manning levels, except Oiler/Drivers shall be utilized to assist 
in the erection and dismantling of
 all cranes and to move or 
drive all lattice boom mobile cranes.   
 The proposed article IV, section 
10, made by Ryce reads:  
 Section 10.  The parties recognize that the Employer has an 

established past practice, essential to its economic viability, of 
using non-bargaining unit employees to perform work on the 
following type of equipment: boring machines, pumps, air 
compressors, trucks, welding machines, boats (tug etc.) 
cranes, yard cranes, derricks, derrick barges, and similar 
items.  Notwithstanding the fact that certain of this work is 
listed in the wage rate  provisions of this Agreement, the par-
ties agree that the Employer may maintain its past practice as 
described herein without violat
ing this Agreement or giving 
rise to a claim for fringe benefits.  To the extent such work is 
performed by non-bargaining unit personnel, said work shall 
not be considered as falling within the provisions of this 
Agreement.  To avoid confusion, the parties will agree to and 
maintain at all times a list of bargaining unit employees, 
which will be considered conclusive as to the identity of the 
employees covered by this Agr
eement.  Any claims under this 
Agreement by Employees or the Union, or any contract or 
ERISA claims made by the . . . Funds, shall be limited to 
those persons on the list.  
 In explaining his reasons for proposing article IV, section 10, 
Ryce in his April 4 letter stated:  
 [M]y draft . . . was an initial effort to solve the problem of 

maintaining Gimrock™s flexibility
 of operations and to avoid 
creating legal exposure to a suit from the Trust Funds.  We are 

very open to any other approach that accomplishes the same 
goal.  As I said yesterday, please consider this proposal as 
Gimrock™s initial effort to draf
t a contract which accomplishes 
the goals of both parties.  Since the Union and Gimrock are 
generally satisfied with the stat
us quo, the Union is not seek-
ing to increase the work force of current Operating Engineer 
employees, at least based on the 
current work load, we ought 
to be able to come to some sort of resolution that works for all 
of us.  
 On April 12, 1995, the Union responded the Company™s po-
sition with its own counterproposals.  This letter read:  
 This is the Union™s response to your April 4th counterpropos-
als:   
 1. The Union rejects your language changes in Article 
I, Section 4, Section 6 and Section 7; Article II; Article V; 
Article VI, Section 1 and Section 13; Article VII Section 
2; Article VIII, Section 1, S
ection 3, Section 7 and Section 
8; Article IX; Article X Secti
on 1, Section 3, Section 5 and 
Section 6.  
2.  The Union accepts your language changes in Arti-
cle I, Section 1 and Section 3;
 Article IV, Section 1; Arti-
cle VI, Section 3, Section 8 and Section 12; Article VII 
Section 5 and Section 6.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404 3.  The Union is uncertain of  your meaning in your 
language changes in Article IV
, Section 2; Article VI, Sec-
tion 7.  
4.  The Union proposes the following language 
changes in Article IV Section 10: 
 Section 10.  The parties recognize that the Employer 
has an established past practice of using non-bargaining 
unit employees to perform work on the following types of 
equipment: trucks and boats (tug,
 etc.).  The parties agree 
that the Employer may maintain its past practice as de-
scribed herein without violating this Agreement or giving 
rise to a claim for fringe bene
fits by the Apprenticeship, 
Health and Welfare, and Pension funds.  To the extent 
such work is performed by non-bargaining unit personnel, 
it  shall not be considered fall
ing within the provisions of 
this Agreement.  
 The next bargaining session was held on May 12, 1995, 
where the parties mostly talked 
about article I, section 4 and 
Ryce™s proposed article IV, secti
on 10.  In substance, the com-
pany viewed article I, section 4 as a means to guarantee make-

work for a classification of employees it did not employ; 
namely oilers.  In the Company™s view, this clause, because it 
compelled the Company to use ﬁoilersﬂ to assemble,  dismantle 

and move cranes, might compel it, in certain circumstances, to 
hire additional employ
ees to do work that had previously been 
done by the Company by its nonunion work force. On the other 
hand, the Union viewed the Company™s position on article I, 
section 4 and its proposed article IV, section 10, as a means by 
which the Company could assign work traditionally done by 
oilers to nonunit employees. As th
e certification uses the words 
ﬁoiler/drivers,ﬂ  the Union™s position was that when work tradi-

tionally done by this category was assigned by the Company, 
that work should be done by someone in that category who was 
in the bargaining unit.   
The final face-to-face meeting occurred on May 25, 1995.  
At this meeting, Ryce went down a list of the equipment that 
the Company used and the Union stated its position whether the 
work was within its jurisdiction.  The Union took the position 
that the work of monitoring certain pumps and manning power 
packs for vibratory hammers was oiler work and should be 
assigned to people within the bargaining unit and not to non-
bargaining unit workers.  As to cranes, both sides agreed that 
the operation of cranes should be
 exclusively assigned to oper-
ating engineers. However, as to cranes operated within the 
yard, the employer took the position that it should be able to 
assign such work, as it had in the past, to nonunit employees 
while the Union took the position that any such yard work in 
excess of 2 hours should be assigned
 to operating engineers.  In 
addition, the parties had a dispute as to what type of mechanic™s 

work should be included in the unit.  At this time, the Company 
employed three mechanics, one of whom was in the Union and 
was generally assigned 
to work on operating engineer type of 
equipment.  The Company took 
the position that the two non-
bargaining unit mechanics had, in the past, worked on all types 
of equipment and that it wanted to continue this practice. The 
Union™s position was that when the nonbargaining unit mechanics worked on operating engineer equipment, they 
should be covered by the con
tract.  
Although virtually all other issues were settled as of May 25, 
including in my opinion, a tacit 
agreement regarding wage rates 
and the duration of a contract, everyone agrees that there was 
no full and final agreement by the end of this meeting.   
 Ryce testified that on May 26, 1995, he called Union Attor-
ney Kaplan and after explaining
 the Company™s position, asked 
for another meeting.  He testified that Kaplan said that the Un-
ion was going to stand firm on its last position and that the  
parties were at impasse unless the Company agreed to the Un-
ion™s position.  Ryce states that he told. Kaplan that the Com-
pany was not going to concede 
on the ﬁjurisdictionalﬂ issues 
and that Kaplan told him that there was no point in having an-
other meeting.  
. Waters testified that on May 
30, 1995, he called Ryce and 
told him that the Union was willing to give up its claim that the 
jet pump and the power pack should be exclusively done by an 
oiler but that it could not remove article I, section IV which, as 
noted above, assigned the work 
of assembling, disassembling, 
and moving cranes to oilers.  Waters told Ryce that if the oiler 
issue could not be resolved, there would be a strike. Ryce said 
that he would call back if there was any change in the Com-
pany™s position.  He didn™t and a strike ensued on this date.  
On May 31, 1995, Ryce faxed a letter to  Waters which read 
as follows:   I have described our telephon
e conversation of yester-
day to Gimrock.  Unless I misunderstood you, the Union™s 
current position is that there is 
no point in meeting, and we 
are at impasse, unless Gimrock agrees to the language of 
article I, section 4, of the Union™s standard agreement, 
providing that ﬁOiler/Drivers shall be utilized to assist in 
the erection and dismantling of all cranes and to move or 
drive all lattice boom mobile 
cranes,ﬂ and further agrees 
that in the future, its two non-bargaining unit field me-
chanics will no longer work on all of the Company™s 
equipment.  It was my furt
her understanding that if the 
company agrees to this langu
age, the Union is willing to 
meet in order to discuss such questions as whether an oiler 
would be required to operate the company™s jet pumps and 
the power packs for its vibratory hammers.  
We feel there a several problems with  the approach 
you have suggested.  First, the Company would have to 

agree to key union demands wi
thout any assurance that the 
Union would reciprocate by backing off of its other juris-
dictional claims. Second, as 
Gimrock does not employ any 
oiler/drivers, the Company would be committing to adding 
one or more superfluous employees
 to its payroll.  Finally, 
the Union™s approach, as a whole, totally disrupts the 
status quo by removing signifi
cant job duties from its pre-sent nonbargaining unit work force and likely would lead 
to layoffs of some of these personnel.  
Gary, it was always our  understanding that the Union 
was generally content with the status quo, and wanted a 
contract with Gimrock primarily to comply with certain 
legal requirements concerning 
fringe benefit payments and 
to provide to employees some 
protection, such as access to 
a grievance procedure, that would not exist without an 
agreement.  As you know, Gimrock has not been adverse 
to this approach and has been willing to make accommo-
dations to reach an agreement 
that  would satisfy the con-
cerns of the Union as well as those of the company. The 
fact remains, however, that
 Gimrock™s employees do not 
normally operate along the stri
ct jurisdictional lines con-
tended for by the Union, and the company has deviated 
from its practice of using a flexible workforce only with 
 GIMROCK CONSTRUCTION, INC. 405respect to projects for whic
h it signed spec
ific project agreements.  This is one reason why the issue of jurisdic-
tion must be cleared up before the company can commit to 
a mandatory rather than a pe
rmissive hiring hall. Gimrock was a non-union company until the Union obtained the 
NLRB certification, and therefore cannot and should not 
be compared to those Union companies which chose to 
sign company-wide collective bargaining agreements long 
ago and arranged their operations accordingly.   
We are mindful of the concerns you have raised re-
garding the other companies which have agreements with 
the Union.  One possible solution is for Gimrock to pay 
bargaining unit employees $.
50/hr. over normal scale, 
something the company is willing to agree to.  This pre-
mium pay, plus the fact that no existing Union company 
can claim to have the same past practice as Gimrock™s 
should alleviate any concern that these other companies 
can invoke the most favored nations clause to the Union™s 
detriment.  In any event, Gimrock remains willing to meet 
to hash out its differences with the Union in negotiations.  
Therefore please let me know if the Union changes its 
mind about declaring impasse.  
 On June 1, 1995, Kaplan calle
d Ryce. According to Ryce, 
Kaplan said that the Union probably would drop its claims over 
power pack/vibratory hammers and the jet pumps if the Com-
pany would agree to the other jurisdictional claims. (That is, the 
claims regarding the mechanics and the oiler work in relation to 
the cranes.)  Ryce states that he responded that he did not think 
that the Company would change 
its position, but he would let 
him know.  Lloyd Hunt testified that the st
rike put a severe strain on the Company™s work in the Port of Miami.  He testified that as a 
result he decided, without consulting his attorney, to contact the 
former business manager of the local union who in turn referred 
him to a Benny Splain, who is a representative of the Interna-
tional Union covering Region 4. There then ensued on this date, 
a series of conversations betw
een. Hunt, Splain, and Waters, 
with Splain acting as the go-between.   
The series of phone calls was initiated by Hunt who, after 
contacting Splain, told him that in the past the Company had 
project agreements with the past
 presidents of the local union and that with this new guy (Waters), the Union wanted an 
agreement covering the entire operation.  Hunt explained that 
the strike was very damaging and 
he asked if it was possible to first work out a project agreem
ent covering the Port of Miami 
and then to work out a systemwide contract.   
Splain called Waters and reviewed the situation with him.  
He asked Waters if he would be willing to put the men back to 

work for 1 week and give him an opportunity to try to work 
things out.   
Splain then called Hunt and told him that Waters was willing 
to have the men go back to work for 1 week, but that this idea 
was rejected.  Splain states that
 when he asked Hunt what his 
problem was, Hunt said that he didn™t need an oiler who would 
sit around and do nothing and that he didn™t want to have all of 
the mechanics being covered by the contract.   
 According to Splain, when he
 related Hunt™s concerns to 
Waters, the latter said that oile
rs could be employed at the op-
tion of the Company but that if oiler work needed to be done, 
(in accordance with art. 1, sec. 4),  it would have to be done by 
one of the operating engineers and could not be done by any of 
the nonbargaining unit workers.  Waters also said that as to the 
two nonunion mechanics, the Compan
y could classify them as 
mechanic helpers unde
r the contract.   
Splain thereupon called Hunt and relayed Water™s latest 
position.  There is no dis
pute that Hunt replied, in effect, that he 
could agree to Water™s position on oilers and mechanics if it 
was limited to the Port of Miami project, but that he could not 
agree if this was incorporated in a companywide contract.  Ac-
cording to Splain, he said that Waters wanted an agreement 
covering the unit set forth in the certification, whereupon Hunt 
said that having a project agreement was his hold over the Un-
ion in that he could assert that the contract did not cover other 
jobs if the Union gave him pr
oblems at those other jobs.   
At some point during the week of June 5, 1995, Waters had a 
phone conversation with Ryce wh
erein Waters offered a con-
tract [on the Union™s terms], 
that could be canceled upon 24 
hours™ notice.  Ryce said that this was not acceptable.  In the 
meantime, Ryce had not been told by his client of the phone 
conversations between Waters, Splain, and Hunt.  
A final meeting was held in July 1995, under the auspices of 
a Federal mediator, but this meeting did not produce an agree-ment.  The General Counsel asserts th
at on June 6, 1995, the Union made an unconditional offer to return to work and that the Re-
spondent refused to reinstate the strikers and continued to hire 
replacements thereafter.  (At least two, and possibly four crane 
operators had been hired as permanent replacements before the 
alleged offer to return to work.)  
James Allbritton, the Union™s president, testified that he was 
directed by Waters on June 6, to
 talk to the people on the picket 
line and to make an unconditional offer to return to work.  He 
states that he did so and that he
 spoke to Douglas Calais who is the Company™s marine superinte
ndent assigned to the Port of 
Miami.  Allbritton testified that he told Calais that the strikers 
were making an unconditional offer to return to work, where-
upon Calais said that he had to call Lloyd Hunt.  According to 
Allbritton, when Calais returned, he said that Hunt said that he 

would not have the people back.   
Murray Chinners, one of the strike
rs also testified about this 
transaction.  He states that Allb
ritton arrived at th
e site at about 8 or 8:15 a.m. and that while talking to the strikers, Calais  

drove up and asked what was going 
on.  He states that Allbrit-
ton said that we were unconditionally going to go back to work 
whereupon Calais said that he had to call Hunt.  According to 
Chinners, as he and others were putting on their work boots, 
Calais returned and said that Hunt didn™t want them back to 
work.   
Douglas Calais testified that Allbritton approached him by a 
crane and in the presence of one of the strikers and one of the 
strike replacements, said that he could send these people home 
because Allbritton was sending the strikers back to work.  Ac-
cording to Calais, Allbritton did not use the work ﬁuncondi-
tionalﬂ and he replied that he 
would have to call his office. 
Calais testified that he spoke to Hunt who said that they would 
have to call his attorney which he believes he related to Allbrit-
ton.   Calais also testified that
 he saw one of the strikers putting 
on his work boots (either Chinners or McNeil), and when he 

asked what he was doing, was to
ld that he was going back to work.   
While it is clear that some kind of offer to return to work was 
made on June 6, the issue here 
is whether that offer was condi-
tional or unconditional.  The Union did not follow up with a 
letter setting forth its offer to return to work.  And the Company 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406 also failed to send the Union a letter explaining its position 
regarding the events of June 6, 1995.   (Indeed, it appears that 
Hunt did not notify Ryce of
 what had taken place.)   
Chinners testified that about a 
week after June 6, he and a 
few of the other strikers had a 
conversation with Hunt at the 
picket line.  He states that when Hunt was asked what it would 
take to resolve the situation, Hunt said he was willing to pay $1 
over scale if Waters would send over a project agreement for 
the Port of Miami.   
III. ANALYSIS Sometimes it is better to let sleeping dogs lie.  For many 
years, the Company and the Union have had a satisfactory rela-
tionship pursuant to which the company employed members of 
the Union and paid them in accordance with the terms and con-
ditions of project agreements that tracked the standard contracts 
it had with other employers.  At the same time, the company 
employed a far larger group of 
employees who were not union 
members but whose work, at times, overlapped with work done 

by the members of the Union.  Although historically, there has 
always existed some ambiguity as
 to the type of work covered 
by previous 8(f) agreements, the 
parties essentially applied the 
contracts to those employees 
of the Company who were mem-
bers of the Union. They, therefor
e, got along without dispute.   
When the Union filed its election petition, it sought a unit 
which I surmise is a standard unit for them.  The Company 
agreed to this unit description and an election was held, in 
which employees who were memb
ers of the Union were the 
only persons who cast 
unchallenged ballots. 
 The problem is that at the time of the election, and despite the unit description 
set forth in the Consent Election Agreement, there were no 
people who could be classified as oiler/drivers as these func-
tions had been done at times by members of the Union and at 
other times, or simultaneously, by other employees of the 
Company.  Similarly, although the Company employed one 
mechanic who was an operating e
ngineer and who voted in the 
election, it also employed two other mechanics who were not 
members of the Union and who did not vote in the election but whose jobs overlapped with the job of the union member me-
chanic.    
In effect, what happened was th
at a series of de facto mem-
bers-only contracts was transposed into a de facto members 
only election. When bargaini
ng commenced, it soon became 
clear that instead of solving an old problem, the certification had created a new one.  In this respect, the Union in its contract 
proposals was seeking to have any work traditionally assigned 
to oiler/drivers and mechanics assigned 
exclusively
 to its mem-
bers.  On the other hand,  the Company wanted to keep its pre-

election practice which allowed 
flexibility in assigning union 
or nonunion workers to the same types of jobs as needed. (Except 

for the operation of cranes.)  As oiler work and mechanic™s 
work had, in the past, been shared by both Union and nonunion 
employees, this difference of opi
nion, became an unbridgeable gap.   
There is no question but that the Respondent would have preferred to continue its past practice of having project agree-
ments.  Thus, after the petition was filed but before the election, 
the Company™s attorney told the Union that the Company was 
willing to pay $1 over scale if the Union would sign a project 
agreement.   
Nevertheless, once the certification was issued, it is clear that 
the Company, by its attorney, Ryce, entered into negotiations 
and agreed that any contract be consistent with the unit set out 
in the certification.
  Thus, all of his proposals and counterpro-
posals were made in the context of having a contract covering 
the Company™s Florida operations as a whole.   
As noted above, the sticking point
 in the negotiations was re-lated to whether the Company 
could continue its preelection 
practice of assigning certain ﬁoilerﬂ and mechanical work to 
both union and nonunion employees or whether it would agree 
to assign such work exclusively to people who would be in the 
bargaining unit and therefore be 
members of or represented by 
the Union.   
After the meeting of May 25, 1995, Ryce called the Union™s 
attorney, Kaplan, and was told that the Union was going to 

stand on its last position and that the parties were at an impasse.  
On May 30, Waters called Ryce
 and told him that although the 
Union was willing to make some concessions on the oiler issue, 
it could not withdraw from its position that the work of assem-
bling, disassembling, and movi
ng cranes should be given ex-
clusively to oilers.  By letter 
dated May 31, 1995, Ryce wrote 
back and stated, in substance, that he could not agree to the 
Union™s position on oilers and mechanics and offered to  pay 
bargaining unit employees 50 ce
nts per hour over normal scale 
if the Union would accede to the Employer™s being given the 

right to assign this type of work to nonunion as well as union 
members.  
The strike which commenced on May 30, 1995, began at a 
time when no agreement had been reached.  It also occurred 
before the Company™s alleged insistence on a nonmandatory 
subject of bargaining. 
On June 1, 1995, a continuous 
series of three way conversa-
tions were initiated by Company Vice President Lloyd Hunt 

who tried to break the impasse and end the strike by dealing 
directly with the Union. Accord
ingly, on this date, a regional 
representative of the Union, Splain, acted as an intermediary 
between Hunt and Waters. Ryce, the Company™s attorney, was 
not informed of these conversations until much later. The Gen-

eral Counsel claims that during the course of these conversa-
tions, an agreement was first reached between the Company 
and the Union and then that this agreement was conditioned on 
a nonmandatory subject of bargaining, namely insistence on 
having a project agreement.  
Without rehashing my previous
 description of these conver-
sations, I conclude contrary to the assertion of the General 
Counsel, that although Hunt ultimately agreed to the Union™s 
position on the oiler issue (in accordance with the Union™s pro-
posed art. 1, sec.  4), and that both parties agreed on having the 
two nonunion mechanics classified as
 mechanic helpers, Hunt™s 
agreement on these terms was 
explicitly conditioned on the 
agreement being a project agreement. That is, I would 
not con-clude based on the evidence as a whole that a full contract was 
first agreed to and then subsequently conditioned on a nonman-
datory subject.    
Moreover, although Hunt, on June 1, conditioned this par-
ticular contract on being a proj
ect agreement, this does not 
mean that he conditioned any
 agreement on this condition.  
This was Hunt™s first and only in
volvement in the contract talks 
and there is nothing to say that if the Union refused to accept 
the nonmandatory condition, that the previous good-faith pro-
posals made by Ryce were no longer applicable.   
In Nordstrom, Inc
., 229 NLRB 601 (1977), the Board stated:  
 The issue . . . is whether one party to collective bar-
gaining negotiations can effec
tively conclude negotiations 
 GIMROCK CONSTRUCTION, INC. 407by agreeing only to those demands of the other party 
which constitute mandatory s
ubjects of bargaining.  Citing 
N.L.R.B. v Wooster Division of Borg-Warner Corp
., 356 
U.S. 342 (1958), the Administrative Law Judge concludes that the Charging Party™s acceptance of the mandatory 
subject and unilateral dismissal of the nonmandatory sub-
jects compel the respondent to execute a contract embody-
ing that acceptance.  We believe 
Borg-Warner
 compels no 
such result.  That a party ma
y not lawfully insist upon the 
inclusion of proposals nonmandatory in nature is, of 

course clear.  But the general Counsel™s case moves, in our 
view, beyond that proposition to the extent that it negates 
the considerable relationshi
ps which may exist between 
both mandatory and nonmandatory
 subjects.  Certainly, 
nonmandatory subjects (for present example, a demand 
that reinstatement rights of certain discharges and, pre-
sumably, backpay for them be waived),  can, as a function 
of cost, bear upon a party™s wage-increase proposals.  To 
say that the proponent of the reinstatement/backpay waiver 
cannot insist upon the inclusion of such a proposal means 
no more than that.  It does not mean that once, out of ne-
cessity, the nonmandatory proposal is removed from the 
table, the proponent of the 
nonmandatory subject is not 
permitted to alter those proposals which are mandatory in 
light of the removal of 
the nonmandatory
 subject.  
Circumstances may, we acknowledge, exit where a 
party unlawfully insists on a nonmandatory subject™s in-
clusion at a time when all other matters have previously, 
and independent of the outst
anding nonmandatory subject, 
been agreed upon. But whether such insistence amounts 
not only to a refusal to bargain in good faith but, further, 
as justification for compelling that party to execute so 
much of the contract as relates to the agreed-upon manda-
tory subjects is not, on the facts presented, an issue here. 
 See also 
Good GMC, Inc
., 267 NLRB 583, 584 (1983); 
Laredo Packing Co
., 254 NLRB 1, 18 (1981), and 
Aztec Bus 
Lines,
 289 NLRB 1021 (1988).   
In Good GMC, Inc
., supra, the Board stated:  
 Consistent with the position 
advanced by the Board in 
Nord-
strom, the Board in 
Laredo Packing
 found that no agreement 
had been reached on all the terms of a collective-bargaining 

agreement because the nonmandatory subjects of bargaining 
advanced by the respondent as a condition for executing a col-
lective-bargaining agreement were part of one collective-
bargaining package and were an essential 
quid pro quo
 for the 
respondent™s contract proposal.  Likewise, in the instant case, 
the Union selectively accepted part of Respondent™s package 
proposal and claimed that an agreement had been reached 
thereon, in disregard of the fact that Respondent had proposed 
item 3 as part of a complete package proposal.  In these cir-
cumstances, the Union was not entitled to pick and choose 
those contract proposals which suited its needs and demand 
execution of a collective-bargaining agreement limited to 
those proposals.  
 There clearly was no agreement reached by the parties up un-
til June 1, 1995.  As the Union did not agree to. Hunt™s condi-
tion (a project agreement), stated during the June 1 phone con-
versations, no full and complete agreement was ever reached.  
Accordingly, the Respondent did not violate the Act by failing 
and refusing to execute an agreed-upon contract.   
By the same token, I do not believe that the evidence is suf-
ficient to establis
h that the Respondent conditioned reaching 
agreement or bargained to im
passe over a nonmandatory sub-
ject of bargaining.  As stated above, the fact that. Hunt, on one 
occasion, conditioned a particular contract on a nonmandatory 
condition does not establish that the Company had or would 
condition any
 agreement on such a condi
tion.  In fact, the evi-
dence indicates the opposite.  Accordingly, in this respect too, I 
conclude that the Respondent di
d not bargain in bad faith in 
violation of Section 8(a)(5) of the Act.  
Inasmuch as I have concluded that the Respondent did not 
violate the Act in regard to th
e foregoing allegations, I conclude 
that the strike never converted to an unfair labor practice strike.  
Thus, assuming that the strike was an economic strike, and 
putting aside for the moment, the Respondent™s contention that 
it was an illegal and unprotecte
d strike, the employer would 
have an obligation to immediately reinstate the strikers, except 
to the extent that it hired perman
ent replacements, if the strikers 
or the Union on their behalf made an unconditional offer to 
return to work. NLRB v. Mackay Radio & Telegraph Co
., 304 
333, 345Œ346 (1938);  NLRB v Fleetwood Trailer Co., 389 U.S. 375 (1967); NLRB v. Augusta Bakery Corp
., 140 957 F.2d 1467 
(7th Cir. 1992); Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 
414 F.2d 99 (7th Cir. 1969).  As stated by the Board in 
Laid-law, supra,  [E]conomic strikers who uncond
itionally apply for reinstate-
ment at a time when there positions are filled by permanent 
replacements: (1) remain employees; and (2) are entitled to 
full reinstatement upon the departure of replacements unless 
they have in the meantime acquired regular and substantially 
equivalent employment, or the employer can sustain his bur-
den of proof that the failure to offer full reinstatement was for 
legitimate and substantial business reasons.  
 The Respondent contends that because the strike was called 
in furtherance of the Union™s 
contract demands that certain 
work be exclusively assigned to those employees represented 
by it, that the strike was an unlawful strike in violation of Sec-
tion 8(b)(4)(i) and (ii)(D) of the Act.  As such, the Respondent 
asserts that the strikers were no
t engaged in protected concerted 
activity and therefore were not entitled to their jobs back, even 

upon an unconditional offer to return to work.  
There is some Board precedent for finding that strikers who 
engage in an illegal strike or i
llegal picketing are not  protected 
by the Act and therefore can forfeit their jobs.  In 
Mackay Ra-dio & Telegraph Co
., 96 NLRB 740 (1951), the Board held that 
strikers forfeited the protection 
of the Act by engaging in an 
unlawful strike which was called for the purpose of requiring 
the employer to agree to an unlawful union-security clause.  
The Board stated:  
 We do not here hold, as our dissenting colleague suggests, 
that participation in an unlawful strike automatically termi-
nates the strikers™ employment 
relationship.  We decide no 
more than is required by the facts in this case; namely, that the 
employees who participated in the unlawful strike of the kind 
herein found may not invoke the protection of the Act because 
they were denied permanent reinstatement at the end of that 
strike, even though the Respondents may have failed to assert 
the illegality of the strike as
 the basis for denying reinstate-
ment to such strikers.  As the question is not now before us, 
we do not decide whether an employer, after permanently re-
instating employees who participated in an unlawful strike, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408 may subsequently discharge or otherwise discipline them for 
having engaged in such activity.  
 In, Motor Freight Drivers Local 707 (Claremount Poly-
chemical Corp.),
 196 NLRB 613 (1972), the Board (with mem-
ber Fanning dissenting), held that employees who engaged in 
picketing which was violative of
 Section 8(b)(7)(B) were not 
engaged in protected concerted activity and therefore not enti-
tled to reinstatement and backpay.  (Under Sec. 8(b)(7)(B), it is 
unlawful for a labor organization to picket an employer for 
recognition where a Board  election has been held within the 
previous 12 months.)  Similarly, the Board in 
Rapid Armored 
Truck Corp
., 281 NLRB 371 fn. 1 (1986), held that where em-
ployees engaged in picketing wh
ich was violative of Section 
8(b)(7)(C) of the Act, the employ
er did not violate the act by 
refusing to reinstate or by di
scharging the striking employees 
who engaged in such picketing.  (Under Sec. 8(b)(7)(C), a un-
ion violates the Act when, for an object of gaining recognition, 
it engages in picketing, without 
having filed an election petition 
for a reasonable period of time not to exceed 30 days.) 
4  Notwithstanding the above, it 
seems to me that Section 
8(b)(4)(D) stands in a somewhat different place.  Section 
8(b)(4)(D) must be read together with Section 10(k) of the Act 
which states: 
 Whenever it is charged that any person has engaged in an un-
fair labor practice within the meaning of paragraph (4(D) of 
Section 8(b) . . ., the Board is empowered and directed to hear 
and determine the dispute out of which such unfair labor prac-
tice shall have arisen, unless, within ten days after notice that 
such charge has been filed, the parties to such dispute submit 
to the Board satisfactory evidence that they have adjusted, or 
agreed upon methods for the voluntary adjustment of, the dis-
pute.  Upon compliance by the parties to the dispute with the 
decision of the Board or upon such voluntary adjustment of 
the dispute, such charge
 shall be dismissed.  
 Thus, if a charge is filed alleging that a union has engaged in 
a strike in furtherance of a ju
risdictional dispute, the Board after petitioning the Federal Di
strict Court for an temporary 
injunction under Section 10(l) of the Act, is required to hold a 

10(k) hearing where the Board determines which competing 
labor group should be assigned the work in dispute.  It is only 
after the Board issues a 10(k) award, 
and if
 the Respondent 
union fails or refuses to comply with the award, that an unfair 

labor practice complaint can issue alleging that the Union has 
violated Section 8(b)(4)(D).  Ac
cordingly, there can be no vio-
lation of the Act until 
after the Board, through a 10(k) proceed-
ing, determines that employees 
other than those represented by 
the defendant union are entitled to the disputed work.  And 
obviously a Respondent union would not violate 8(b)(4)(D) if it 
was awarded the work even th
ough its strike or threatened 
strike was the event which caused the unfair labor practice 
charge and the 10(k) hearing to take place. 
5                                                           
                                                                                             
4 See also 
ABC Prestress & Concrete
, 201 NLRB 820, 826 (1973), 
where the Board held that the Respondent did not violate the Act by 
refusing to reinstate strikers where the purpose of the strike was to put 
pressure on the company to require it to make payments in violation of 
the Economic Stabilization Act of 1970.   
5 Indeed, as most collective-bargai
ning agreements do not contain an 
arbitration provision that would allo
w another union or other group of 
employees to intervene in a work a
ssignment dispute, a union may have 
to engage in a strike or threatened strike in order to have the dispute 
Having concluded that the strike was neither an unfair labor 
practice strike nor an illegal strike, I find that the strike com-
menced as, and remained as an 
economic strike.  Accordingly, 
the next question is whether the Union, on the strikers™ behalf 
made an unconditional offer to return to work and whether the 
employer illegally refused to reinstate them. 
6 The evidence indicates that th
e Union made some kind of of-
fer, on behalf of the strikers, to return to work on the morning 
of June 6, 1995.  By this time the Company had hired two and 
possibly four permanent replacem
ents.  Subsequently, the com-
pany hired additional replacem
ents.  The question here is 
whether the offer to return to work was conditional or uncondi-
tional.  James Allbritton testified that on June 6, 1995, and pursuant 
to the direction of Waters, went to the port of Miami where the 
picket line was located.  He tes
tified that he spoke to Douglas 
Calais,  the employers Marine s
uperintendent, and told him that 
the strikers were making an unconditional offer to return to 
work.  (He states he used the words ﬁunconditional offer to 
return to workﬂ because he learned that this was the proper 
words to use when he attended a business agent school run by 
the International Union.)  According to Allbritton, Calais said 
that he had to talk to Hunt and that Calais soon returned and 
said that Hunt said that he would not have the people back. 
Calais testified that he was approached by. Allbritton who 
said that Calais could send th
ese people home (referring to the 
strike replacements),
 because he was sending the strikers back 
to work.  Calais states that Allbritton did not use the word ﬁun-
conditionalﬂ during any part of the conversation.  He also states 
that he called the office and spoke to. Hunt who told him that he should tell Allbritton to contact the Company™s lawyer.  
Thus, in the Respondent™s view, the Union™s offer was condi-tioned on all of the strikers returning to work and on the com-
pany discharging the people who were hired as permanent re-
placements. 
Murray Chinners testified that on
 June 6, Allbritton came to 
the picket line and said to the striking employees that they 
might be going back to work.  According to Chinners, when 
Calais drove up, Allbritton said 
that ﬁwe were going to uncon-
ditionally go back to work.ﬂ He states that 
Calais responded 
that he had to call Hunt after which, he said that Hunt did not 
want us back to work.  
While Allbritton testified that he used the phrase ﬁuncondi-
tionalﬂ in reference to the offer to return to work because he 
learned it at business agent school, one wonders if he missed 
the lesson that important verbal
 transactions should be con-
firmed in writing.  On the ot
her hand, one wonders why Hunt, 
having been informed that Allb
ritton was making some kind of 
offer to return to work, didn™t immediately contact his lawyer, 
who no doubt would have sent a letter to the Union seeking to 
clarify what the Union intended.
  The upshot is that we are 
faced with conflicting versions of a conversation that took place 
more than one year before the testimony was taken in this case.   
Having heard the testimony and 
evaluating the demeanor of 
the witnesses, my conclusion is 
that both sides we
re essentially telling the truth as they remembered it.  Thus, I think it is prob-
 placed before an impartial forum; namely the NLRB pursuant to a 
10(k) hearing.  
6 An unconditional offer to return to work by a Union on behalf of 
strikers is a valid offer and must be honored. 
Matlock Truck Body 
Corp., 248 NLRB 46l (l980); 
Workroom For Designers, Inc
., supra at 
861. 
 GIMROCK CONSTRUCTION, INC. 409able that Allbritton used the word ﬁunconditionalﬂ in relation to 
the offer to return to work and I think that it is probable that he 
also said that as the strikers were returning to work, the com-
pany could send the replacements home. 
In Histacount, 278 NLRB 681, 687 (1986), an offer to return 
to work by economic strikers was held to be conditional where 
the Union demanded that all strikers be immediately put back 
to work.  In that case, the Union said that unless all of the strik-
ers were reinstated together, none of them would return to 
work.   
In H & F Binch Co. v. NLRB
, 456 F.2d 357, (2d Cir. 1972), 
the court held that a request to return to work was conditional 
as the request was for group reinstatement which was explicitly 
conditioned on all being reinstated together.  In that case the 
letter stated: ﬁThis is to advise you that all the employees now 
on strike offer to return to 
work immediately provided you 
agree to take everyone back without discrimination.  All em-
ployees are willing to return provided you are willing to agree 
not to discriminate against any workers.ﬂ 
On the other hand, in NLRB v. Okla-Inns, 488 F.2d 498, 505 (10th Cir. 1973), the employer contended that it had the im-
pression that an offer to return to work was conditioned on the 
return of all the employees. In that  case, the Union™s letter said, 
ﬁWe the undersigned, hereby request
 that we be reinstated to 
our former positions. . . .  This 
is an unconditional offer to re-
turn to workﬂ The court noted that the alleged condition was 
not stated and to the extent that there was any ambiguity, the 
employer could have inquired into
 what the strikers meant by 
ﬁwe the undersigned.ﬂ  The court stated: ﬁRather than make a 

reasonable effort to clarify the situation, the employer em-
barked on a course of unfair labor practices toward workers 
remaining on the job that perpetuated a long and  painful labor 
dispute. . . .  Based on the facts and circumstances, the em-
ployer has not borne the burden of proof to show that the offer 
was less than unconditional. . . .ﬂ 
In NLRB v. Augusta Bakery Corp
., supra, an offer was con-
strued as being unconditional despite a demand by the union for 
simultaneous resumption of negotiations. In that case, the union 
sent one letter stating that the ﬁemployees and the Union are 
offering unconditionally to immedi
ately return to work,ﬂ while 
sending a a second letter demanding that the company return to 

negotiations immediately.  Th
e court stated inter alia; 
 The Board™s finding of an unconditional offer is a pre-
dominantly factual determina
tion, which we must uphold 
if supported by substantial ev
idence.  Augusta bears the 
burden of showing that the offer of return was not uncon-
ditional.  
Soule Glass & Glazing Co., v. NLRB
, 652 F.2d 1055 (1st Cir. 1981); 
NLRB v. Okla-Inn,
 488 F.2d 498, 
505 (10th Cir. 1973).  
In support of its claim that the offer was conditional, 
Augusta cites International Union, Allied Industrial Work-
ers v. NLRB
, 411 F.2d 249 (7th Cir. 1969) in which we en-
forced a Board determination that strikers™ reinstatement 

requests were conditioned on the employer™s agreement to 
resume bargaining with the union . . .  In that case, the un-
ion had informed the company . . . that the strike would be 

ﬁterminatedﬂ on July 20 and, 
in the same letter, demanded 
resumption of bargainingŠa matter that was subject to a 
then pending unfair labor practice charge.  On July 20, 61 
strikers sent . . . letters to the employer which stated, ﬁI 
make this application for reinstatement with the under-
standing that [the employer] will continue to recognize 
and commence bargaining with my duly designated bar-
gaining representative.ﬂ  We upheld the Board™s conclu-
sion that the offer to return was conditional, noting that the 
company had expressly announced its intent to comply 
with the determination reached through the administrative 
processes. 
The Board rests its determ
ination on the opposite as-
sertion; the Union™s decision to distinguish, by way of 
separate letters, the return-t
o-work offer from the bargain-
ing demand was a way to ensure, . . . that the issues would 
remain decoupled. Were we to view the facts as an original matter and 
with a somewhat cynical eye, we might be sympathetic to 
Augusta™s argument.  A creat
ive union might well attempt 
to circumvent Allied Industrial Workers
 by separating the 
tangible link between offer and condition by setting them 
forth in separate letters.  However, the facts do suggest 
two reasonable (albeit diamet
rically opposed) inferences, 
and the substantial evidence standard does not allow us to 
reject the Board™s ﬁchoice between two fairly conflicting 
views.ﬂ  
 Assuming that Allbritton, in addition to making the ﬁuncon-
ditionalﬂ offer to return to work, also said that the Company 
could send the replacements home because the strikers were 
going back to work, this does not necessarily constitute a condi-
tional offer to return to work.  Clearly, the Union could have 
requested (but not required), th
at the Company discharge re-
placements in order to make room for all of the strikers to re-
turn to work.  In my opinion, such a request should not, how-
ever, be construed as a condition unless it explicitly was in-
tended as a condition.  At most, I would construe. Allbritton™s 
comments as amounting to no more than a request which did 
not condition the return to work on the firing of the replace-
ments or on the reinstatement of all of the strikers as a group.  
In my opinion the Respondent has not met its burden of show-
ing the offer to return to work was less than unconditional.  
CONCLUSION OF LAW By failing and refusing to re
instate economic strikers upon their unconditional offer to return to work, the Company has 

engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
As the evidence shows that th
e Respondent illegally refused 
to reinstate at least some of the 
strikers, it must offer them rein-
statement and make them whole for any loss of earnings and 
other benefits, computed on a quar
terly basis from the date of 
such refusal less any net interim earnings, as prescribed in 
F.W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  However, as the evidence shows that at the time that the Un-
ion made an offer to return to work, the Company had hired 
two to four permanent replacements, and as the evidence did 
not show when replacements left the Company™s employ, I 
shall leave to the compliance stage of the proceeding, the de-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410 termination of which strikers were unlawfully denied rein-
statement and the amount of backpay that would be due to 
them.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7  ORDER The Respondent, Gimrock Construction Inc.,, Miami, Flor-
ida, its officers, agents, and representatives, shall 
1.  Cease and desist from 
(a)  Refusing to reinstate econo
mic strikers to existing va-
cancies upon their unconditional offer to return to work.  
(b)  In any like or related ma
nner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 

7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Upon application, offer to those strikers who have not yet 
returned, immeditate and full reinstatement to their former or 
subtantially equivalent positions, without prejudice to their 
seniority or other rights and priv
ileges, dismissing if necessary 
all  persons hired as striker re
placements afte
r June 6, 1995; 
and place on a preferential hiring list those striker applicants for 
whom positions are not immediately available.   
(b)  Make whole any of the strikers for any loss of earnings 
and other benefits suffered as a result of the refusal to reinstate 
them to their former jobs in the manner described in the remedy 
section of this decision. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d)  Within 14 days after service by the Region, post at its 
facility in Miami, Florida,  copies of the attached notice marked 
ﬁAppendix.ﬂ8  Copies of the notice, on forms provided by the 
Regional Director for Region 12, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since September 7, 1995.  
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT 
refuse to reinstate econom
ic strikers to existing 
vacancies upon their unconditional offer to return to work.  
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL 
upon application, offer to those strikers who have 
not yet returned, immeditate and full reinstatement to their 
former or subtantially equivalent
 positions, without prejudice to 
their seniority or other rights and privileges, dismissing if nec-
essary, all  persons hired as stri
ker replacements after June 6, 
1995; and place on a preferential 
hiring list those striker appli-cants for whom positions are not
 immediately available.   
WE WILL 
make whole any of the strikers for any loss of earn-
ings and other benefits suffered as
 a result of, and to the extent 
that we have illegally refused to reinstate them to their former 

jobs.      GIMROCK 
CONSTRUCTION
, INC.   